IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 13, 2009
                                     No. 06-60193
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

DANIEL GIRMAI NEGUSIE,

                             Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                             Respondent




            On Remand from the Supreme Court of the United States
                               (A15 575 924)


Before KING, HIGGINBOTHM, and GARZA, Circuit Judges.
PER CURIAM:*
       In Negusie v. Holder, 555 U.S. ___ (2009), the Supreme Court of the United
States reversed our judgment in this case, which affirmed the judgment of the
Board of Immigration Appeals. The Court remanded with instructions for the
Board to interpret the relevant statute, 8 U.S.C. § 1101(a)(42), consistent with
its opinion. The judgment of the Board is therefore VACATED, and the case is
remanded to it for further proceedings consistent with the Court’s opinion.
       VACATED.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.